UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF NEW YORK
Mondaire Jones, Alessandra Biaggi, Chris Burdick,
Stephanie Keegan, Seth Rosen, Shannon Spencer,
Kathy Rothschild, Diana M. Woody, Perry Sainati,
Robert Golub, Mary Winton Green, Marsie Wallach,
Matthew Wallach, Mac Wallach, Carol Sussman, and
Rebecca Rieckhoff, individually, and on behalf of all others
similarly situated,
                                  Plaintiffs,                Docket No. 20-cv-6516-VM

         v.
                                                              NOTICE OF SUPPLEMENTAL
United States Postal Service, Louis DeJoy, as Postmaster      AUTHORITY
General of the United States Postal Service; and Donald J.
Trump, as President of the United States,
                                     Defendants.


        Plaintiffs submit this Notice of Supplemental Authority to bring the Court’s attention to a

decision issued by a three-judge panel convened under 28 U.S.C. § 2284(b) the same day Plaintiffs

were submitting their reply (August 10, 2020). That decision, attached to this Notice, is State of New

York et al. v. Trump et al., 20-cv-5570 (RCW) (PWH) (JMF) (S.D.N.Y. 2020). The decision contains a

lengthy discussion of standing issues (pp. 20-61) that we believe may be helpful to the Court in

addressing similar issues here.

                                                             Respectfully Submitted,

DATED:          September 12, 2020
                Queens, NY
                                                                   /s/
                                                             _________________
                                                             J. Remy Green
                                                             COHEN&GREEN P.L.L.C.
                                                             1639 Centre Street, Suite 216
                                                             Ridgewood, New York 11385
                                                             (929) 888.9480 (telephone)
                                                             (929) 888.9457 (facsimile)
                                                             remy@femmelaw.com
                                                             Attorneys for Plaintiffs
